Citation Nr: 9936016	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) December 1995 rating 
decision which denied service connection for PTSD.  In his 
June 1998 substantive appeal, the veteran requested a Travel 
Board hearing.  The record reveals that a Travel Board 
hearing was scheduled in April 1999, was re-scheduled in July 
1999 and, pursuant to May and June 1999 written requests for 
a Board hearing in Washington, D.C., a hearing was scheduled 
in December 9, 1999.  His representative's December 9, 1999 
written presentation to the Board indicates that he failed to 
appear for the hearing on that date.  Accordingly, the case 
will be processed as though his hearing request was 
withdrawn.  38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  The veteran served in a Military Intelligence Group in 
Vietnam from April 1970 to March 1971 (which is shown to have 
had combat exposure with the enemy), and his duties included 
collection and verification of intelligence material.

2.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, his current PTSD 
was incurred in active wartime service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active wartime service.  38 U.S.C.A. 
§ 1110.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1994).  However, service connection may 
be granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (Court) has indicated 
that a veteran seeking service connection for PTSD must 
satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's 
testimony of in-service stressors (which the Board presumes 
true for purposes of determining well-groundedness, see King 
v. Brown, 5 Vet. App. 19 (1993)), and (3) medical evidence of 
a nexus between service and the current PTSD disability.  
Based on the foregoing, the Board concludes that the veteran 
has submitted a well-grounded claim of service connection for 
PTSD.  

Because the veteran submitted a well-grounded claim, VA has a 
duty to assist him in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  A review of the record 
reveals that the RO has associated with the claims file all 
available evidence which may be pertinent to the claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.  Thus, the Board is 
satisfied that the duty to assist has been met in this case.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f), as amended 64 Fed. Reg. 32,807-08 (June 18, 
1999).

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD but, on 
induction medical examination in May 1969, he reported a 
history of depression or excessive worry.  In May 1970, he 
was seen at a first aid station for removal of sutures and 
cleaning and dressing of a wound.  

His service records reveal that he served in the 525th 
Military Intelligence Group, 45th Military Intelligence 
Company, in Vietnam from April 1970 to March 1971.  Although 
his military occupational specialty is listed as clerk, his 
records show that he received "blanket travel orders" to 
travel to any point within the Republic of Vietnam for the 
purpose of collection and verification of intelligence 
material between July 1970 and January 1971.  He is shown to 
have participated in the Vietnam Winter Spring campaign and 
in an unnamed campaign in December 1970.  

April and May 1995 letters from VA physicians reveal that the 
veteran underwent a psychiatric evaluation in April 1995 and 
was hospitalized at a VA facility from April to May 1995 
(this period of hospitalization is supported by clinical 
records in the file).  During hospitalization, it was noted 
that he had nightmares, flashbacks, and intrusive 
recollections of combat in Vietnam.  PTSD was diagnosed; it 
was believed the disorder was related to combat experiences 
in Vietnam.

By letter in July 1995, the veteran indicated that he served 
in an intelligence unit as a terrain analyst in Vietnam, 
noting that his duties included service in the field and 
consisted of interrogating agents and North Vietnamese 
suspected of espionage; reportedly, he witnessed the killing 
of numerous suspected enemy-agents.  On many occasions while 
in the field, he was reportedly exposed to direct attacks by 
the enemy and was in fear for his life.  He indicated that he 
experienced symptoms including intrusive thoughts and 
recollections about Vietnam, recurrent nightmares, panic 
attacks, violent mood swings, and social isolation since 
service in Vietnam.

On VA psychiatric examination in October 1995, the veteran 
indicated that he felt depressed and experienced nightmares, 
flashbacks, and intrusive recollections about Vietnam.  He 
stated that he was a part of an intelligence unit in Vietnam 
and served in different areas and in different capacities 
there; reportedly, he was exposed to combat situations in 
Vietnam, was in fear for his life and, on numerous occasions, 
witnessed the killing of military and civilian people and 
himself participated in the killing of the enemy.  On 
examination, PTSD was diagnosed.  The examiner indicated that 
the veteran continued to experience symptoms including 
intrusive recollections, survival guilt, and guilt about 
having killed people despite his use of medication.

On January 1996 medical examination at Kaiser Permanente, 
PTSD was diagnosed.

A February 1997 report from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), including 
operational reports for the 525th Military Intelligence Group 
(the higher headquarters of the 45th Military Intelligence 
Company, the unit to which the veteran was assigned in 
Vietnam), for the period ending April 30, 1970, reveals that 
that unit engaged in direct combat support activities and 
performed numerous intelligence gathering activities during 
the entire reporting period, killing significant numbers of 
enemy forces and capturing numerous enemy soldiers and 
supplies.  From March 1970, the mission of the Group was 
expanded to include clandestine intelligence collection 
activities.  

In November 1997, W. Leader, M.D., indicated that he treated 
the veteran since January 1997 for PTSD and PTSD-related 
symptoms of combat-related flashbacks.  

Based on the entire evidence of record, as discussed above, 
the Board believes that the evidence supports service 
connection for PTSD.  Although the veteran's service records 
do not unequivocally document his combat participation and do 
not show that he sustained any combat-related wound or injury 
during Vietnam service, the records indicate that he served 
with the 525th Military Intelligence Group, that the Group 
participated in numerous combat operations and intelligence 
gathering missions, that the Group's mission assignments 
included clandestine intelligence collection activities, and 
that the veteran had blanket travel orders for the purpose of 
collecting and verifying intelligence material from July 1970 
to January 1971.  Absent clear evidence to the contrary, the 
Board finds this evidence sufficient to show combat exposure.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Resolving any doubt in the veteran's favor, the Board finds 
that the evidence of record supports service connection for 
PTSD.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990); a clear diagnosis of PTSD has 
been made, the veteran is likely to have been exposed to 
combat and to have participated in combat-related missions in 
Vietnam, his reported stressors are combat-related and are 
not inconsistent with the circumstances, conditions, or 
hardships of his service, and a link between PTSD and active 
service is shown by competent evidence.


ORDER

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

